ORDER DENYING EX PARTE MOTION TO DIVERT MAIL

STEVEN W. RHODES, Bankruptcy Judge.
The trustee has filed an ex parte motion to divert mail, requesting an order requiring the post office to deliver the debtor’s mail to the trustee’s office. The trustee asserts that the requested diversion will protect against mail vandalism and loss.
Although there is no explicit authority in the Bankruptcy Code for the Court to grant the relief requested, the Court assumes for present purposes that such an order might be appropriate in aid of the Court’s jurisdiction over estate property pursuant to 11 U.S.C. §§ 105 and 541, and 28 U.S.C. § 1334(d).
The difficulty with the present motion is procedural. There is no provision in the Federal Rules of Bankruptcy Procedure or in our Local Bankruptcy Rules for the submission for such a motion on an ex parte basis. Moreover, it appears likely to the Court that there may well be other entities or individuals who have an interest in a motion to divert mail. It is not uncommon, for example, for personal mail to be received at a business location.
Therefore, the Court concludes that a motion to divert mail must be served upon counsel for the debtor, so that the debtor will have an opportunity to be heard regarding the terms of the mail diversion.
Local Bankruptcy Rule 2.08 sets forth the procedure for filing and prosecuting a motion, and that procedure should be followed in regards to motions to divert mail. If the trustee concludes that expedited consideration of a motion to divert mail is necessary, the trustee can request an expedited hearing on an ex parte basis pursuant to Rule 9006, Federal Rules of Bankruptcy Procedure.
Accordingly, the trustee’s ex parte motion to divert mail is DENIED, without prejudice to the trustee’s right to file a motion eonsis-tent with the procedures set forth in this order.